     Case 9:21-mj-08026-BER Document 4 Entered on FLSD Docket 01/27/2021 Page 1 of 6



(Revised 03/2020)



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                              APPEAR.A CE BOND: _ _ _ _ _ _ _ __

                                      CASE      0 .: 2 l-mj-8026-BER


U !TED STATES OF AMERJCA:
                       Plaintiff,
                                                               USM # :
                                                                          27344-509
V.
                                                                       - - - - - - -- ----
Douglass Mackey
                       Defendant,
- - - - - - - - -- - -- - - - -I
1, the undersigned defendant and I or we, the undersigned sureties, j ointly and severally acknowledge that we and
our personal representatives, jointly and severally, are bound to pay the Un ited States of America, the sum of
$        50,000 PSB

                                    STANDARD CONDITIO S OF BOND

The conditions of th is bond are tha t the defendant:

     I. Shall appear before this Court and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant's appearance in th is case, including
appearance for violation of a condition of the defend ant' s release as may be ordered or not ified by th is Court or
any other United States District Cou rt to wh ich the defendant may be held to answer or the cause transferred. The
defendant is required to ascertain from the Clerk of Court or defense counsel the time and place of all scheduled
proceed ings on the case. In no event may a defendant assume that his or her case has been dism issed un less the
Cowt has entered an order of dismissal. The defendan t is to abide by any j udgment entered in such matter by
surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment.
Th is is a continu ing bond, includ ing any proceeding on appea l or review, which shall remain in full fo rce and
effect until such time as the Court shall order otherwise.

    2. May not travel outside the Southern District of Florida un less otherwise approved by the Court prior to
any such travel. The Southern District of Florida consists of the fo llowing counties: Broward, Highlands, Indian
Ri ver, Martin, Miami-Dade, Monroe, Okeechobee, Palm Beach and St. Lucie.

    3. May not change his/her present address without prior notification and approval from the U.S. Probation
Officer or the Court.

   4. Must cooperate with law enforceme nt offi cers in the co llection of a D A sample if the collection is
required by 42 U.S.C. Section 14135a.

    5. Must not violate any federal, state or local law wh ile on release in this case. Should the defendant come
in contact with law enforcement he/she shall notify the U.S. Probation Officer within 72 hours.
    Case 9:21-mj-08026-BER Document 4 Entered on FLSD Docket 01/27/2021 Page 2 of 6


                                                              DEFEN DANT: Douglass Mackey
                                                              CASE 'UMBE R:
                                                              PAG E TWO



                                       SPECIAL CONDITIO S OF BOND

ln addition to compliance with the previously stated conditions of bond, the defendant must comply with the
special conditions checked below:

 X a. Surrender all passports and travel documents, if any, to Pretria l Services and not obtain any travel documents
      duri ng the pendency of the case; surrender with in 24 hours
 ~ b. Report to Pretrial Services as follows: (x) as directed or_    time(s) a week in person and_ time(s) a week by
      telephone;
 _ c. Subm it to substance abuse testing and/or treatment, contribute to the cost of services rendered based on ab ility
      to pay, as determined by the U.S. Probation Officer;
 _ d. Refrain from _ _ excessive OR _ abstain from alcohol use or any use of a narcotic drug or other controlled
      substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. §802), without a prescription by
      a licensed medical practitioner;
 _ e. Participate in a mental hea lth assessment and/or treatment and contribute to the costs of services rendered
      based on ability to pay, as determined by the U.S. Probation Officer;
 _ f. Employment restriction(s):
                                   --------------------------------
 ~ g. Mai ntain or actively seek full-time employment;or otherwise maintain an educational program/ volunteerism
 _ h. Maintain or begin an educational program;
 ~i. Avo id all contact with victims or witnesses to the crimes charged, except through counsel. The AUSA shall
     prov id e defense counsel and pretrial serv ices with the names of all victims or witnesses. The pro hibition
     aga inst contact does not take effect unti l defense counsel receives the list. The prohibition against contact
     appli es only to those persons on the list, but the prosecutor may expand the list by sending written notice to
     defense counsel and pretrial services.;
 _j. Avoid all contact with co-defendants and defendants in related cases, except through counsel;
 x_ k. Refra in from possessing a fi rearm, destructive device or other dangerous weapons and shall surrender (if any),
         their concealed weapons permit to the U.S. Probation Office; surrender your firea rms within 24 hours
    I.     one of the signatori es may sell, pledge, mortgage, hypothecate, encumber, etc., any real property they own ,
         until the bond is discharged, or otherwise mod ified by the Court;
 _ m. May not visit commercia l transportation establishment: ai rports, seaport/marinas, commercial bus terminals,
      trai n stations, etc.;
    n. Defendant shall consent to the U.S. Probation Officer conducting periodic unannounced examinations of the
       defendant's computer equipment at his/her place of employment or on the computer at his/her residence which
       may include retrieval and copying of all data from the computer(s) and any internal or external peripherals to
       ensure compliance with this condition and/or removal of such equipment for the purpose of conducting a more
       thorough inspection; and consent at the direction of the U.S. Probation Officer to have installed on the defendant's
       computer(s), at the defendant's expense, any hardware or software systems to monitor the defendant's computer
       use;
    Case 9:21-mj-08026-BER Document 4 Entered on FLSD Docket 01/27/2021 Page 3 of 6


                                                            DEFENDANT: Douglass      Mackey
                                                            CASE UM BER:
                                                            PAGE T HR EE



    o. LOCATIO MONITORING PROGRAM: The defendant shall be mon itored by the form of location
       monitoring and shall abide by all technology requirements as noted below, as well as contribute to the costs of
       services rendered based on ( ) ability to pay as determined by the U.S. Probation Offi cer - or - ( ) paid by
       U.S. Probation;
       _ Location monitoring technology at the discretion of the officer
       _ Radio Frequency (RF) monitoring (E lectroni c Monitoring)
       _ Active GPS Monitori ng
       _ Voice Recognition
         Curfew: You are restricted to your residence every day from_ _ to_ _, or as directed by the supervising
         o[/icer.
                                                         OR
       _ Home Detention: You are restricted to your residence at all times except fo r:
         ( ) medi cal
         ( ) substance abuse or mental health treatment
         ( ) court appearances
         ( ) attorney visits or court ordered obligations
         ( ) religious services
         ( ) employment
         ( ) other activities as pre-approved by the supervising officer
-    p. RESIDENTIAL RE-ENTRY CE TER: The defendant shall reside at a residential re-entry center or
        halfway house and abide by all the rules and regulations of the program. The cost to be paid by ( )Pretrial
        Services or ( ) based on the defendant's abi lity to pay. You are restricted to the residentia l re-entry
        center/ha Ifway house at al I times except fo r:
       ( ) employment
       ( ) education
       ( ) religious services
       ( ) medical, substance abuse, or mental health treatment
       ( ) attorney visits
       ( ) court appearances
       ( ) court ordered obligations
       ( ) reporting to Pretrial Services
       ( ) other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ q. Th ird-Party Custody: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _will serve as a third party custod ian and will
     report any violations o f the release conditions to the U.S. Probation Officer. Failure to comply with these
     requirements, the th ird party custodian can be subject to the provisions of 18 U.S.C. § 40 1, Contempt of
     Court.
     r. The defendant shall subm it his person, property, residence, veh icle, papers, computers, (as defined in 18
        U.S.C. I 030(e)( I)), other electronic communication or data storage devices or media, or office, to a search
        conducted by a United States Probation Officer. The defendant must warn any other occupants that the
        premises may be subject to searches pursuant to this condition. Any search must be conducted at a reasonable
        time and in a reasonable manner.
  Case 9:21-mj-08026-BER Document 4 Entered on FLSD Docket 01/27/2021 Page 4 of 6


                                                          DEFEN DANT: Douglass Mackey
                                                          CASE NUM BER:
                                                          PAGE FOU R


_ s. Mandatory Adam Walsh Cond itions: Defendant shall abide by specified restrictions on personal
  assoc iations, place of abode, or travel, to avoid all contact with an alleged victim of the crime and with a
  potential witness who may testify concern ing the offense; report on a regular bas is to a designated law
  enforcement agency, pretrial services agency or other agency; compl y with a specified curfew (with electronic
  monitoring) and refrain from possessing a firearm, destructive dev ice or other dangerous weapons.
_ t. Additional Sex Offense Conditions For Defendants Charged or Convicted of a Sex ual Offense:
         I. (   ) Defendant may not have contact with victim(s), or any child under the age of 18, unless approved
                   by the Court or allowed by the U.S. Probation Officer.
        2. (    ) The defendant shall not possess or use any data encryption techniq ue or program and shall
                   provide passwords and adm inistrative rights to the U.S . Probation Officer.
        3. (    ) Defendant shall participate in specialized sex offender evaluation and treatment, if necessary,
                   and to contribute to the costs of services rendered based on abil ity to pay, as determined by
                   the U.S . Probation Office.
        4. (    ) Defendant shall not possess, procure, purchase or otherwise obtain any internet capable device
                   and/or computer. Additionally, the defendant is prohibited from usi ng another individual's
                   computer or device that has internet capability.
        5. (    ) Defendant is prohibited from estab lishing or ma inta ining any email account or social media
                   account. Additional ly, the defendant is prohibited from using another indi vidual's ema il account
                   or socia l media account. Must provide monthly or upon request, personal phone and cred it card
                   billings to Pretrial Services to confirm there are no services with any internet services provider.
        6. (    ) Defendant is not permitted to enter places where child ren congregate including, but not limited
                   to any play areas, playgrounds, libraries, children-themed restaurants, daycares, schools,
                   amusement parks, carniva ls/fa irs, unless approved by the U.S. Probation Officer.
         7. (   ) The defendant shall not be involved in any children's or youth organizations.
         8. (   ) Defendant is prohibited from viewing, own ing, or possessing any obscene, pornograph ic, or
                   sexually stimu lating visual or auditory material, incl ud ing telephone, electronic media,
                   computer programs, or computer services.
         9. (   ) The defendant shall participate in a maintenance polygraph exam ination to peri odically
                  investigate the defendant 's compliance. The polygraph examination shall specifical ly address
                  only defendant's compliance or non-compliance with the special conditions of release and shall
                  not inqu ire into the facts of the pending crimina l case against defendant. The defendant wi ll
                  contribute to the costs of services rendered (co-payment) based on abili ty to pay or avai labil ity
                  of third party payment.
.Ku. May travel to and from: SDFL & EDNY                 , and must notify Pretrial Services of travel plans before
  leaving and upon return.
_ v. Comply with the fo llowing additional conditions of bond:
    Case 9:21-mj-08026-BER Document 4 Entered on FLSD Docket 01/27/2021 Page 5 of 6


                                                              DEFEN DANT: Douglass Mackey
                                                              CASE NUMBER:
                                                              PAG E FIVE


                    PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

        Violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant
for the defendant's arrest, a revocation of release, and order of detention, as provided in 18 U.S.C. §3 148 ,
forfeiture of any bail posted, and a prosecution for contempt as prov ided in 18 U.S .C. §40 1, which could resu lt
in a possi ble term of imprisonment or a fine.

        The commission of any offense wh ile on pretrial release may result in an additional sentence upon
conv iction for such offense to a term of imprisonment of not more than ten years, if the offense is a fe lony; or a
term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shal l be
consecutive to any other sentence and must be imposed in addition to the sentence received for the offense itself.

         Title 18 U.S .C. § 1503 makes it a felony crimi nal offense pun ishable by imprisonment and a $250,000 fi ne
to inti midate or attempt to intimidate a witness, j uror or officer of the court; 18 U.S.C . § 15 10 makes it a felony
cri minal offense punishable by imprisonment and a $250,000 fine to obstruct a crim inal investigation; 18 U.S.C.
§ 15 12 makes it a felony criminal offense pun ishable by imprison ment and a $250,000 fine to tamper with a
witness, victim or informant; and 18 U.S.C . § 1513 makes it a felo ny criminal offense punishable by imprisonment
and a $250,000 fine to retal iate against a witness, victim or informant, or threaten to do so.

         It is a criminal offense under 18 U.S.C. §3 146, if after hav ing been released, the defendant knowingly
fails to appear as requ ired by the conditions of release, or to surrender fo r the service of sentence pursuant to a
court order. lf the defendant was released in connection with a charge of, or whi le awa iting sentence, surrender
for the service of a sentence, or appeal or certiorari after convict ion for:

     ( l) an offense punishable by death, life imprisonment, or imprisonment fo r a term of fi fteen years or more
          the defendant shall be fin ed not more than $250,000 or imprisoned fo r not more than ten years, or both;
     (2) an offense pu ni shab le by im prisonment fo r a term of five years or more, but less than fifteen years, the
         defendant shall be fi ned not more than $250,000 or imprisoned for not more than five years, or both;
     (3) any other felony, the defendant shall be fi ned not more than $250,000 or imprisoned not more than two
         years, or both;
     (4) a misdemeanor, the de fe ndant shall be fi ned not more than $ l 00,000 or imprisoned not more than one
         year, or both.

        A term of imprisonment imposed for fai lure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. Tn addition, a fa ilure to appear may result in the fo rfe iture of any bail posted,
which means that the defendant wi ll be ob ligated to pay the full amo unt of the bond, which may be enforced by
all applicab le laws of the United States.
     Case 9:21-mj-08026-BER Document 4 Entered on FLSD Docket 01/27/2021 Page 6 of 6


                                                                                 DEFEN DANT: Douglass Mackey
                                                                                 CASE NU MBER:
                                                                                 PAGE S IX

                                     PENALTI ES A1 D SANCTIONS APPLI CABLE TO SURETI ES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the full amount of the bo nd. Forfeiture of the bond fo r any breach ofone or more conditions may be declared by a j udicial o fficer
of any United States District Court having cognizance of the above entitled matter at the time ofsueh breach, and if the bond is fo rfeited
and the fo rfe iture is not set aside or remitted, j udgment may be entered upon motion in such United States District Court against each
surety j oi ntly a nd severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federa l Rules of Crimi na l Procedure and other laws o f the Uni ted States.

                                                             SIGNATU RES
I have carefully read and I understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obl igated by law to compl y with all of the terms of this bond. I promise to obey
all conditions of this bond, to ap pear in court as required, and to surrender for service of any sentence imposed. I am aware o f the
penalties and sanctions outlined in this bond for violations of the terms of the bond .

If I am an agent acting for or on behalf of a corporate surety, I further represent that I am a duly authorized agent fo r the corpo rate surety
and have fu ll power to execute th is bond in the amou nt stated.

                                                                 DEFEN DANT
Signed this 27th        day of
                                  - January
                                    - - ~ - - -- -            20 2 1 at     WPB         Florida                      ,?        /,/fl_,, , _
Signed and acknowledged before me:                           , --   DEFENDANT: (Signa :ure)           ~~
WIT 'ESS:                                                                 i)e) , a~ V0eei cL-,.'l~'"""o
                                                                                                      -JI F- - F_ l-,,......___
               ---------------                                                        {f    City                                 State

        City                            State

                                                             CORPORATE SU RETY
Signed this____ day of _ _ _ _ _ _ _ _ _ , 20                             at _ _ _ _ __ _, Florida
S RETY:                                                                   AGENT: (S ignature)
               ----------------                                                                     ------ ----------
          City                              State
                                                                          PRI NT NA ME:
                                                                                              ------------------
                                                             INDIVIDUAL SURETIES
Signed this_ day of _ _ _ _ _ , 20_             at _ _ ___, Florida         Signed this __ day of _ _ _ _ _ , 20_         at _ _ _~ Florida
S RETY: (Signature)                                                         S URETY: (Signature) _ _ _ _ _ _ _ _ _ _ _ _ _ __
 PRI 'T NAME:                                                               PRI NT    AME:
 RELATIONS IHPTO DEFE DANT:
                                                                                                   ------------------
                                                                            RELATIONSlIIPTO DEFENDANT:
                                                                                                          ----------
                 City                                State                           City                                        State

Signed this_ day of                   ,20       at              Florida     Signed this _ day of              ,20-        at                  Flrnida
                                          -
SU RETY: (Signature)                                                        s    RETY: (Signature)
 PRI NT AME:                                                                PRI 'T NAM E:
 RELATIONSHIP TO DEFE 'DANT:                                                RELATIONS! IIP TO DEFENDANT:

                 City                                State                           City                                        State

                                                       APPROVAL BY THE CO URT

 Date:              1./27/202 1
                                                                                U ITED STATES MAGISTRATE J UDGE ,
                                                                                BRUCE E. REINHART
